                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 15-cr-00475-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PETITIONER’S
                                   9             v.                                          MOTION FOR DISCOVERY AS TO
                                                                                             ITEM C
                                  10     ELIZABETH CALDERON,
                                                                                             [Re: ECF 166]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 28, 2019, the Court ordered the Government to submit supplemental briefing

                                  14   regarding its assertion of privileges related to Petitioner’s discovery request entitled Item C for

                                  15   “Internal evaluations and/or memoranda regarding Ms. Calderon’s cooperation.” ECF 168. In

                                  16   response, the Government agreed to “produce documents responsive to Petitioner’s discovery

                                  17   request Item C consistent with the guidance and timeline set forth in the Court’s March’s 28th

                                  18   Order, absent objection from Petitioner or further instruction from the Court.” ECF 169. As such,
                                  19   the Government is directed to produce any internal evaluations and/or memoranda regarding Ms.

                                  20   Calderon’s cooperation on or before 29 days from the date of this Order.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 29, 2019

                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
